Exhibit 10.1

AMENDMENT AND EXCHANGE AGREEMENT

THIS AMENDMENT AND EXCHANGE AGREEMENT (this “Agreement”), dated as of September
28, 2012, is by and between GrowLife, Inc. (formerly Phototron Holdings, Inc.),
a Delaware corporation (the “Company”), and _______________ (the “Investor”).

WHEREAS:

A.            The Company, the Investor and certain other investors (the “Other
Investors”, and collectively with the Investor, the “Investors”) are parties to
that certain Securities Purchase and Exchange Agreement, dated as of March 16,
2012 (the “Existing Securities Purchase Agreement”), pursuant to which, among
other things, the Investors purchased from the Company 6% Senior Secured
Convertible Notes (the “Existing Secured Notes”), which are convertible into
shares of the Company’s common stock in accordance with the terms thereof.

B.            Certain of the Investors have, since March 16, 2012, made
additional advances to the Company pursuant to other promissory notes (the
“Existing Other Notes,” and together with the Existing Secured Notes, the
“Existing Notes”).

C.            The Company and the Investor desire to enter into this Agreement
pursuant to which, among other things, the Company shall amend and restate such
Investor’s applicable Existing Notes for a single note in the form attached
hereto as Exhibit A (the “Note”) with the principal amounts set forth opposite
the Investor’s name in column (3) on the Securities Schedule attached hereto.

D.            The amendment and restatement of the Existing Notes for the Note
is being made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act.

E.            Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the Existing Securities
Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:

1.AMENDMENT AND RESTATEMENT OF EXISTING sECURITIES.

(a)         Amendment and Restatement of Existing Notes. Subject to satisfaction
(or waiver) of the conditions set forth in Sections 5 and 6 below, at the
closing of this Agreement (the “Closing”), (i) the Investor shall surrender to
the Company its Existing Notes and (ii) the Company shall issue and deliver to
the Investor a Note in the principal amount set forth opposite the Investor’s
name in column (3) of the Securities Schedule attached hereto.

(b)        Closing Date. The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., Pacific Time on the date hereof, subject to notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
5 and 6 below (or such other time and date as is mutually agreed to by the
Company and the Investor). The Closing shall occur on the Closing Date at the
offices of Stubbs Alderton & Markiles, LLP, 15260 Ventura Boulevard, 20th Floor,
Sherman Oaks, CA 91403.

2.AMENDMENTS TO TRANSACTION DOCUMENTS.

(a)         Reaffirmation. The Company hereby confirms and agrees that, except
as otherwise expressly provided herein:

(i)              the Existing Securities Purchase Agreement and each other
Transaction Document is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, except that on and after the
Closing Date (i) all references in the Existing Securities Purchase Agreement to
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Securities Purchase and Exchange Agreement shall mean the
Existing Securities Purchase Agreement as amended by this Agreement, and
(ii) all references in the other Transaction Documents to the “Securities
Purchase and Exchange Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Securities Purchase and Exchange Agreement shall
mean the Existing Securities Purchase Agreement as amended by this Agreement.
REFERENCES TO NOTES IN ALL TRANSACTION DOCUMENTS MEANS NOTES UNDER THIS
AGREEMENT;

(ii)            to the extent that the Securities Purchase and Exchange
Agreement or any other Transaction Document purports to assign or pledge to the
Investors and the holders of the Securities (or to the Purchaser Representative
or agent thereof), or to grant to the Investors and the holders of the
Securities (or to the Purchaser Representative or agent thereof) a security
interest in or lien on, any collateral as security for the obligations of the
Company from time to time existing in respect of the Existing Notes and any
other existing Transaction Document, such pledge, assignment and/or grant of the
security interest or lien is hereby ratified and confirmed in all respects, and
shall apply with respect to the obligations under the Notes and no additional
filing is required to be made in order to maintain the perfection of the
security interest in, or lien, on such collateral; and

(iii)          the execution, delivery and effectiveness of this Agreement shall
not operate as an amendment of any right, power or remedy of the Purchaser
Representative or the Investors under any Transaction Document, nor constitute
an amendment of any provision of any Transaction Document.

(b)        Amendment to Transaction Documents. Each of the Transaction Documents
is hereby amended as follows:

(i)              All references to “Notes” shall be amended to mean the Notes as
defined in this Agreement.

(ii)            The defined term “Transaction Documents” is hereby amended to
include this Agreement.

3.REPRESENTATIONS AND WARRANTIES

(a)         Investor Bring Down. The Investor hereby represents and warrants to
the Company with respect to itself only as set forth in Section 3.2 of the
Existing Securities Purchase Agreement as if such representations and warranties
were made as of the date hereof and set forth in their entirety in this
Agreement. Such representations and warranties to the transactions thereunder
and the securities issued thereby are hereby deemed for purposes of this
Agreement to be references to the transactions hereunder and the issuance of the
securities hereby.

(b)        Company Bring Down. The Company represents and warrants to the
Investor as set forth in Section 3.1 of the Existing Securities Purchase
Agreement, as if such representations and warranties were made as of the date
hereof and set forth in their entirety in this Agreement. Such representations
and warranties to the transactions thereunder and the securities issued thereby
are hereby deemed for purposes of this Agreement to be references to the
transactions hereunder and the issuance of the securities hereby, references
therein to “Closing Date” being deemed references to the Closing Date as defined
in Section 1(b) above, and references to “the date hereof” being deemed
references to the date of this Agreement.

(c)         No Event of Default. The Company represents and warrants to the
Investor that after giving effect to the terms of this Agreement and the Other
Agreements (as defined below), no Event of Default (as defined in the Notes)
shall have occurred and be continuing as of the date hereof.

(d)        Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Notes (including the corresponding
Conversion Shares (as defined in the Notes)) may be tacked onto the holding
period of the Existing Notes, as applicable, and the Company agrees not to take
a position contrary to this Section 3(d).

4.CERTAIN COVENANTS AND AGREEMENTS; WAIVER

(a)         Best Efforts. Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.

(b)        Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

5.CONDITIONS TO ComPANY’S OBLIGATIONs hereunder.

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:

 

(a)         The Investor shall have executed this Agreement and delivered the
same to the Company.

(b)        The Investor shall have delivered to the Company the Investor’s
Existing Notes for cancellation.

(c)         The representations and warranties of the Investor shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing Date.

6.CONDITIONS TO INVESTOR’S OBLIGATIONs hereunder.

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a)         The Company shall have executed this Agreement and delivered the
same to the Investor.

(b)        The Company shall have executed and delivered to the Investor the
Note being issued to such Investor at the Closing.

(c)         Each of the Other Investors shall have (i) executed agreements
identical to this Agreement (the “Other Agreements”) (other than changes in the
numbers reflecting the different dollar amounts of such Other Investors’ Notes),
(ii) satisfied or waived all conditions to the closings contemplated by such
agreements and (iii) surrendered their Existing Notes for the new Notes being
issued to such Other Investors at the Closing.

(d)        The representations and warranties of the Company hereunder shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by this Agreement and the other Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date and after giving
effect to the terms of this Agreement and the Other Agreements, no default or
Event of Default shall have occurred and be continuing as of the Closing Date.
The Investor shall have received a certificate, executed by the Chief Financial
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Investor in
the form attached hereto as Exhibit B.

(e)         The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

(f)         The Company shall have delivered to the Investor such other
documents relating to the transactions contemplated by this Agreement as the
Investor or its counsel may reasonably request.

7.MISCELLANEOUS.

(a)         Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or PDF
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, and not a facsimile or PDF signature.

(b)        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

(c)         Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(d)        Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of Los Angeles, California, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If either party shall commence
an action or proceeding to enforce any provisions of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

(e)         No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

(f)         Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(g)        No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(h)        Entire Agreement; Effect on Prior Agreements; Amendments. Except for
the Transaction Documents in effect prior to this Agreement (to the extent any
such Transaction Document is not amended by this Agreement), this Agreement
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Investor. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents. The Company has not, directly or indirectly, made any
agreements with any of the Investors relating to the terms or conditions of the
transactions contemplated by the Transaction Documents, including through any
agreement that is not identical to this Agreement, except as set forth in the
Transaction Documents. In the event that the Company enters into any such
agreement with more favorable terms than those set forth in this Agreement and
the documents contemplated hereby, the Investor shall be granted the benefit of
such more beneficial terms.

(i)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission or
delivery, if such notice or communication is delivered via facsimile at the
facsimile number, or delivered by a U.S. nationally recognized overnight courier
service to the address, set forth on the signature pages attached hereto prior
to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number, or delivered by such courier service to the
address, set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, or
(c) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages and/or Securities Schedule attached hereto.

(j)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor. The Investor may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be an Investor hereunder with
respect to such assigned rights.

(k)        Survival. The representations and warranties of the Company and the
Investor contained herein and the agreements and covenants set forth herein
shall survive the Closing.

(l)          Remedies. The Investor and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Investor. The Company therefore agrees
that the Investor shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.

(m)      Indemnification. In consideration of the Investor’s execution and
delivery of the Transaction Documents, acquiring the Securities thereunder and
entering into this Agreement and in addition to all of the Company’s other
obligations under the Transaction Documents, the Company shall defend, protect,
indemnify and hold harmless the Investor and each other holder of the Securities
and all of their stockholders, partners, members, officers, directors, employees
and direct or indirect investors and any of the foregoing Persons’ agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of the Investor or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

(n)        Independent Nature of Investor’s Obligations and Rights. The
obligations of the Investor under any Transaction Document (including this
Agreement) are several and not joint with the obligations of any Other Investor,
and the Investor shall not be responsible in any way for the performance of the
obligations of any Other Investor under any Transaction Document. Nothing
contained herein or in any other Transaction Document, and no action taken by
the Investor pursuant hereto, shall be deemed to constitute the Investor and
Other Investors as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Investor and Other Investors
are in any way acting in concert or as a group, and the Company will not assert
any such claim with respect to the obligations or the transactions contemplated
by the Transaction Documents and the Company acknowledges that the Investor and
Other Investors are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges and the Investor confirms that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any Other Investor to
be joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 
 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

COMPANY:

 

GROWLIFE, INC.
(FORMERLY PHOTOTRON HOLDINGS, INC.)

By:
Name: Justin Manns

Title: Chief Financial Officer

Address: 717 E. Gardena Blvd.
Gardena, California 90248

 

 

 
 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

INVESTOR:

 

 

By:

Name:

Title:

 

 

 

 

 
 

 

(1) (2) (3)    

Investor

Address and
Facsimile Number

Aggregate Principal Amount of Amended and Restated
Note

 
            W-Net Fund I, L.P.

12400 Ventura Boulevard

Suite 327

Studio City, CA 91604

 

$866,103.22     Europa International Inc.

1114 Avenue of the Americas

45th Floor

New York, NY 10036

 

$305,293.15     Sterling Scott

2315 Georgia Village Way

Silver Spring, Maryland 20902

 

$413.680.00     Robert Shapero

19011 Noble Oak Drive

Germantown, Maryland 20874

 

$50,000.00     Lauri S. Bilawa

165 Goshawk Ridge Road

Park City, Utah 84098

 

$193,000.00     Carla Badaracco

3610 Spruell Drive

Silver Spring, Maryland 20902

 

$40,000.00     Forglen, LLC   $50,000.00    

 

 
 

EXHIBIT A

FORM OF
AMENDED AND RESTATED
6% SENIOR SECURED CONVERTIBLE NOTE

(See attached)

 

 
 

EXHIBIT B

OFFICER’S CERTIFICATE

